[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED


Exhibit 10.1
shlxeris.jpg [shlxeris.jpg]
PRODUCT SUPPLY AGREEMENT
This PRODUCT SUPPLY AGREEMENT (the “Agreement”), effective as of August 1, 2018
(the “Effective Date”), is made by and between SHL Pharma, LLC, a private
limited liability company existing under the laws of Florida, with offices at
588 Jim Moran Boulevard, Deerfield Beach, Florida (“SHL”), and Xeris
Pharmaceuticals, Inc., a Delaware corporation, with its principal office at 180
N. LaSalle Street, Suite 1800, Chicago, Illinois, 60601 (“Customer”),
collectively the “Parties” and each individually a “Party”.
WHEREAS, Customer is engaged in the research, development, and commercialization
of products for patients with unmet medical needs; and
WHEREAS, Customer owns and possesses certain materials, intellectual property
rights, information, and know-how related to identified products of interest,
and related research programs; and
WHEREAS, SHL is engaged in the design, development and manufacture of drug
delivery devices, and assembly of combination drug products involving delivery
devices, including auto-injectors and pen injectors; and
WHEREAS, as of January 29th, 2016, Customer and SHL’s Affiliate, Scandinavian
Health Limited, a private company existing under the laws of Hong Kong, with
offices at Room 810, Argylc Centre, Phase 1, 688 Nathan Road, Kowloon, Hong
Kong, (“Scandinavian Health”) entered into a Joint Development Agreement (“Joint
Development Agreement”) under which Scandinavian Health was to modify an
existing Scandinavian Health auto-injector device to customize it for use with
Customer’s Primary Packaging (the customized SHL auto-injector device the
“Device”, as further defined herein); and
WHEREAS, Customer desires that S1IL have Scandinavian Health manufacture the
above-mentioned Device as a qualified supplier of SIIL and Customer, and have
SHI, assemble the Device together with Customer’s Primary Packaging into a
fully-assembled Product; and
WHEREAS, both Parties desire to enter into this Agreement to provide the terms
and conditions upon which Customer shall engage SHL to have the Devices
manufactured by Scandinavian Health and to provide the assembly Services related
to the above-mentioned Device, Primary Packaging and Product;


ACTIVE/96589863.3
1

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED


NOW, THEREFORE, for and in consideration of the foregoing promises and the
mutual covenants and obligations contained herein, the Parties do agree as
follows:
1.
DEFINITIONS

1.1
“Affiliate” means, with respect to a Party, any corporation, company,
partnership, joint venture, or other business entity controlled by, controlling,
or under common control with such Party. For purposes of this definition,
“control’’’ means the direct or indirect beneficial ownership of fifty percent
(50%) or more of the voting interest in an entity, or such other relationship
as, in fact, constitutes actual control.

1.2
“Agreement” shall be as defined in the preamble.

1.3
“Background Intellectual Property” means Intellectual Property owned, licensed
to, or otherwise controlled by one of the Parties hereto prior to the
performance of the Joint Development Agreement or developed, licensed or
otherwise controlled by one of the Parties outside the scope of the Joint
Development Agreement or the Services and provided (whether hereto before or
after the Effective Date) by that Party to the other for use in the Services
within the scope of this Agreement.

1.4
“Capacity Commitment” shall have the definition stated in Section 5.1.6 and
Appendix A.

1.5
“Components Colors” means the specific combination of colors of the surface of
any specific components of the Device, chosen or accepted by Customer and
approved by SHL in writing, to apply to the Device. For avoidance of doubt,
typical surface elements may include but are not limited to the cap, needle
shield, plunger rod, body, and rear cap of the Device. The Components Colors do
not include the industrial design of the Device and do not therefore extend to
the ornamental configuration, surface decoration features, or look and feel
features of the Device.

1.6
“Confidential Information” means all confidential and proprietary information
disclosed or provided hereunder to one Party by or on behalf of the other Party,
its employees, consultants or advisors or any of the other Party’s Affiliates
and its Affiliates’ employees, including, but not limited to: (i) written
records, business plans, operational information (such as administration, human
resource, employee(s) or financial information), individual lists, research,
notes, manuals, notebooks, documentation, program Listings, flow charts,
magnetic media, disks, diskettes and tapes, (ii) products and services, (hi)
machines, articles of manufacture and computer programs, (iv) designs and
configurations, (v) analyses, (vi) drawings, sketches, models, apparatuses,
photographs and reports, (vii) computer software, including operating systems,
applications and program listings, (viii) data bases, (ix) inventions, devices,
new developments, methods, processes, systems, formulations, configurations and
uses, whether patentable or unpatentable and whether or not reduced to practice,
(x) other copyrightable works, (xi)



ACTIVE/96589863.3
2

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED


all technology, Know-How, and trade secrets and (xii) all similar and related
information, data, records and materials in whatever form. Confidential
Information shall also include all reports, analyses, notes or records taken
about the Confidential Information or other information that are based on,
contain or reflect any Confidential Information.
1.7
“Customer Materials” means Primary Packaging and any other materials that
Customer provides to SHL in order for SHL to carry out the Services and to
produce the Product and Deliverables.

1.8
“Defense Action” shall have the meaning stated in Section 12.13.

1.9
“Deliverables” shall mean the Devices and Products to be sourced by and
delivered by SI IL, and any other deliverable identified in this Agreement

1.10
“Device” means, as set forth in the preamble, the delivery system based on SHL’s
[***] in the form of sub-assemblies sourced by SHL from Scandinavian Health and
developed for Customer tinder the Joint Development Agreement, suitable for
housing the Primary Packaging, inclusive of all components, assembly steps and
quality release steps, to be manufactured as part of the Services, in accordance
with Product requirements defined in Appendix A, and Product Specifications and
Device specifications in the Quality Agreements. For purposes of clarity, the
Device does not include Primary Packaging or the Drug Product contained therein.

1.11
“Drug Product” means a [***].

1.12
“Effective Date” shall be as defined in the preamble to this Agreement.

1.13
“Enforcement Action” shall have the meaning stated in Section 12.14,

1.14
“Facility(ies)” means: (i) with respect to the manufacturing of the Devices,
Scandinavian Health’s facility located at 136 Guosheng 2nd Street, Taoyuan,
Taiwan; (ii) with respect to the assembly of the Devices and Primary Packaging
to produce Products, SHL’s facility located at 588 Jim Moran Boulevard,
Deerfield Beach, Florida; or (iii) any facility operated by SHL or its
Affiliates and approved in writing by Customer.

1.15
“FDA” means the United States Food and Drug Administration or any comparable
directorate of food and drugs administration of any jurisdiction of the
Territory into which Customer desires to file a regulatory submission.

1.16
“Field” means the treatment of moderate to severe hypoglycemia in adult or
pediatric patients with type 1 diabetes.

1.17
“Force Majeure Event” shall have the definition stated in Article 23.



ACTIVE/96589863.3
3

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED


1.18
“Foreground Intellectual Property” means all information. Intellectual Property,
works, discoveries, and creations mat have been or are made, conceived or
identified in the course of the performance of the Joint Development Agreement
or the Services.

1.19
“Good Manufacturing Practices” or “Current Good Manufacturing Practices” (“GMP”
or “cGMP”) means those practices laid down in international guidelines and
regulations such as the cGMP rules of the World Health Organization, ISO 13485,
the United States Code of Federal Regulations {Title 21, Parts 210-211, as well
as Parts 808, 812, 820 and QSR), Guidance for Industry and FDA Staff (cGMP
Requirements for Combination Products), and the European Union Guide to Good
Manufacturing Practice including Annexes in the production of Pharmaceutical
Products, and any subsequent or future revisions of such guidelines and
regulations.

1.20
“Indemnified Party” is defined in Section 15.3.

1.21
“Indemnifying Party” is defined in Section 15.3.

1.22
“Intellectual Property” means all rights, whether registered or unregistered, in
patents, patent applications, inventions, Know-How, trade secrets and other
confidential information, trade dress, designs, copyrights (including, without
limitation, rights in computer software), data, database rights and sin’ generis
rights, rights affording equivalent protection to copyrights, semiconductor
topography rights, trademarks, service marks, trade dress, logos, domain names,
business names, trade names, brand names, certification marks, assumed names and
other indicators or origin, rights in any drawings, designs, plans,
specifications, manuals, computer software, assets, inventor’s certificates and
invention disclosures, writings and other works of authorship, whether copyright
or not, bills of material, moral rights and all other industrial or intellectual
property or other rights or forms of protection of a similar nature or having
similar effect in any part of the world and rights in and in relation to them
and, where appropriate, applications for any of them in any country or
jurisdiction, rights in the nature of unfair competition rights, rights to sue
for passing-off or dilution, the right to apply for any of them and all other
information necessary for the technical exploration of any of the same and all
registrations of or for the same.

1.23
“Joint Development Agreement” is defined in the preamble to this Agreement.

1.24
“JSC” is defined in Section 4.1.

1.25
“Know-How” means unpatented, unpublished, technical information (including,
without limitation, information relating to inventions, discoveries, concepts,
methodologies, models, research, development and testing procedures, the results
of experiments, tests and trials, manufacturing processes, materials, formulae,
formulations, processes, research or experimental results, techniques and
specifications, quality control data, analyses, reports and submissions) that is
not in the public domain.



ACTIVE/96589863.3
4

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED


1.26
“Latent Defect” shall mean a hidden flaw, weakness or imperfection of the Device
or Product (other than any such flaw, weakness or imperfection related to or
stemming from the Primary Package and/or the Drug, Product) that cannot be
readily ascertained from the mere observation or a reasonable or customary
inspection of the Product Latent Defects do not include defects of the Product
that were caused by wear and tear, gradual deterioration or contamination.

1.27
“Long Term Forecast” shall have the definition stated in Section 5.1.1.

1.28
“Material Adverse Event” means the occurrence of, as shown based on one or more
objective factors, any adverse circumstances or set of circumstances when taken
individually or together with all other adverse changes or effects, which would
make it commercially unreasonable to continue the Services.

1.29
“Price” means the price charged by SHL for the Product, which shall include the
cost of the Device, as further defined in Appendix A.

1.30
“Primary Packaging” means a 1.0 mL long pre-fuled syringe to be supplied by
Customer and containing a dosage of 0.5mg or l.0mg of Customer’s injectable Drug
Product

1.31
“Product” means the combination of the Primary Packaging and the Device,
inclusive of labelling and bulk secondary packaging. For the avoidance of doubt,
once fully assembled, the Product includes Customer’s Drug Product contained in
the Primary Packaging, the Device, a Product label, and secondary bulk packaging
and labeling approved in writing by Customer and provided by SHL.

1.32
“Purchase Order” shall have the definition stated in Section 5.2.1.

1.33
“Quality Agreements” means the Quality Agreements entered into between Customer
and SHL and between Customer and Scandinavian Health. The Quality Agreements
shall include relevant Device and Product specifications, as applicable, and
shall be amended from time to time as required. In the event of inconsistencies
between this Agreement and the Quality Agreements, this Agreement shall control
except for matters related to quality, compliance and regulatory affairs.

1.34
“Rolling Forecast” shall have the definition stated in Section 5.1.2.

1.35
“Scandinavian Health” is defined in the preamble to this Agreement.

1.36
“Services” means (l) the manufacturing and supply of Devices by SHL’s Affiliate,
Scandinavian Health, at the Facility located in Taoyuan, Taiwan; (ii) the
applicable testing and quality release of the Devices by SHL’s Affiliate,
Scandinavian Health, at the Facility located in Taoyuan, Taiwan, (iii) the
transportation of the Devices from the Facility located m Taoyuan, Taiwan to the
Facility located in Deerfield Beach, Florida;



ACTIVE/96589863.3
5

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED


(iv) incoming inspection and release of Devices and the assembly of the Devices
and the Primary Packaging into Products by S1IL at the Facility located in
Deerfield Beach, Florida; (v) the labeling and secondary bulk packaging of
Products by SIIL at the Facility located in Deerfield Beach, Florida; (vi) the
applicable testing, handling, and storage of the Devices, Primary Packaging and
Products by SHL at the Facility located in Deerfield Beach, Florida. The
Services identified in (i)-(vi) above are further described in Schedule A of
this Agreement.
1.37
“Safety Stock” means a stock of SHL Materials at a level mutually agreed to by
the Parties as specified in Appendix A.

1.38
“SHL Materials” means, other than Customer Materials, the Device and any
additional labelling and bulk packaging materials that are reasonably required
for the performance of the Services.

1.39
“Term” shall have the definition stated under Section 14.1.

1.40
“Territory” means the United States and any additional jurisdictions as agreed
to in writing by the Parties.

1.41
“Working Group” is defined in Section 4.5 of this Agreement.



2.
SERVICES

2.1
During the Term, Customer shall request and SHL or its Affiliates shall perform
the Services as described in this Agreement and Customer shall purchase Product
requirements from SHL as described in this Agreement SHL shall be obligated to
make available production capabilities sufficient to satisfy the Capacity
Commitment and Customer shall be obligated to purchase Product requirements from
SHL, as further defined in Section 2.5.

2.2
Product-specific operating assumptions and parameters are attached in Appendix A
and may include but not he limited to Device description, Primary Packaging
description, secondary- and bulk packaging description, batch sizes or
multiples, other SHL Materials to be supplied or produced, storage conditions,
Services and Deliverables to be performed, Price and compensation therefor, and
JSC representation. SHL or its Affiliates shall perform the Services as
described and identified in this Agreement and provide Customer with all
Deliverables identified. All appendices and other exhibits hereto shall be
deemed to be incorporated herein by reference.





ACTIVE/96589863.3
6

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED


2.3
SHL possesses or will acquire quantities of SHL Materials that are required for
the performance of the Services to fulfill Purchase Orders. SHL or its
Affiliates shall ensure Devices used to assemble the Product will have remaining
shelf-life of at least [***] at the time of Product assembly, as further
described in Section 7.3 hereto. For the avoidance of doubt, SHL shall
independently manage the supply and shelf-life of Device sub-assemblies from
SHL’s Affiliate, Scandinavian Health, to ensure the above shelf-life
requirements are satisfied.

2.4
SHL or its Affiliates shall perform the Services at the Facilities, in
compliance with the Quality Agreements and all applicable laws and regulations,
including applicable legislation concerning health, safety and environmental
protection, and GMP, in effect on or after the Effective Date. All Deliverables
made available to the Customer for delivery in accordance with this Agreement
shall have been produced in accordance with the Quality Agreements and all
applicable laws, the provisions of this Agreement, SHL’s standard operating
procedures, and GMP. For the avoidance of doubt, SHL shall be obligated to
ensure that SHL’s Affiliate, Scandinavian Health, complies with the compliance
provisions herein through SHL’s supplier qualification and management program.

2.5
Subject to the obligations undertaken by Customer in Section 2.1 and after
Customer has placed Purchase Orders for [***] Products, Customer shall have the
option to qualify and register an alternate site for Product assembly, if
desired. SHL agrees to negotiate a separate supply agreement in good faith for
SHL’s Affiliate Scandinavian Health, to sell Device sub-assemblies to Customer
for Product assembly at an alternate site, as required, including quantities in
advance for assembly equipment design and testing. Except in the event of a
Force Majeure Event adversely affecting SHL’s ability to assemble Product in
accordance with this Agreement, Customer agrees to purchase no greater than
[***] of Customer’s annual Product requirements from all alternate sites.

2.6
SHL represents and warrants that SHL and/or its Affiliates have, and shall
maintain throughout the Term, the capabilities and necessary certifications to
provide the Services in accordance with applicable laws, regulations and GMP.
SHL further represents that SHT, and/or its Affiliates have, and shall maintain
throughout the Term, all necessary authorization to manufacture the Devices and
SHL and its Affiliates have all necessary authorizations to assemble the
Products.

2.7
SHL shall not subcontract any part of this Agreement to any third party or
entity unless allowed by the Quality Agreements or otherwise consented to in
writing by Customer, which consent shall not be unreasonably withheld. If such
consent is given, SHL shall only subcontract with those parties that have
executed a supply agreement and quality agreement containing provisions of the
character and scope of this Agreement and Quality Agreements applicable to the
Services. Customer acknowledges that in SHL’s performance of the Services
pursuant to this Agreement, SHL may subcontract portions



ACTIVE/96589863.3
7

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED


of the Services to its Affiliates as identified in this Agreement and in the
Quality Agreements.
2.8
SHL shall ensure that its and/or its Affiliates’ employees, subcontractors, and
agents abide by the terms and conditions of this Agreement, and any breach by
any of its and/or its Affiliates’ employees, subcontractors, or agents of any
such terms or conditions shall be deemed a breach of this Agreement by SHL.

2.9
SHL shall cause Scandinavian Health to not take, or to fail to take, any action
that would be inconsistent with SHL’s performance of its obligations under this
Agreement.

2.10
EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, CUSTOMER AN D SHL MAKE NO OTHER
REPRESENTATION OR WARRANTY, EXPRESS, OR IMPLIED, INCLUDING ANY WARRANTY OF
MERCHANTABILITY OR OF FITNESS FOR A PURPOSE.

2.11
Customer and SHL or its Affiliates shall review and update the Quality
Agreements from time to time, as required. The Quality Agreement shall in no way
determine liability or financial responsibility of the Parties for the
responsibilities set forth therein or under this Agreement. In the event of a
conflict between the terms of this Agreement and the Quality Agreements, this
Agreement shall control except for matters related to quality, compliance and
regulatory affairs, which shall be controlled by the Quality Agreements.
Separate from this Agreement and the Quality Agreements, SHL shall enter into a
quality agreement with SHL’s Affiliate, Scandinavian Health, to manage the
manufacturing, supply and quality of Device sub-assemblies purchased by SHL for
use in the Product, and the terms of such quality agreement shall be comparable
to those in Customer’s Quality Agreements with SHL and Scandinavian Health.

2.12
SHL warrants that neither SIIL and its Affiliates, nor any of the employees or
agents performing Services under this Agreement (i) have been debarred, and to
the best of the SHL’s knowledge, are not under consideration to be debarred, by
the FDA from working in or providing services to any pharmaceutical or
biotechnology company under tine Generic Drug Enforcement Act of 1992 or any
other equivalent or successor statutes, rules or regulations, whether foreign or
domestic; or (ii) have been excluded, debarred, suspended or are otherwise
ineligible to participate in federal healthcare programs or m federal
procurement or non-procurement programs (as that term is defined in 42 U.S.C.
1320a-7b(f)) or convicted of a criminal offense related to the provision of
healthcare items or services, but has not yet been debarred, suspended, proposed
for debarment or otherwise determined to be ineligible to participate in federal
healthcare programs.



3.
SUPPLY OF CUSTOMER MATERIALS



ACTIVE/96589863.3
8

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED


3.1
Customer agrees to provide SHL and its Affiliates with quantities of Customer
Materials and related quality documentation, as necessary or useful for SHL and
its Affiliates and in sufficient quantities necessary to conduct the Services,
as needed by SHL and its Affiliates for: (i) the release tests of the Devices,
(ii) the assembly of the Products, and (iii) the testing and release of the
Products. Unless otherwise agreed to in wilting by the Parties, deliveries of
Customer Materials for the assembly of die Products must be at least [***] prior
to the delivery date of the Products. Customer shall deliver such Customer
Materials to SHL DDP Facility (Incoterms 2010), either to the Facility located
at Deerfield Beach, Florida, or at the Facility located at Taoyuan, Taiwan, as
indicated in writing by SHL. SHL and its Affiliates shall use Customer Materials
solely to conduct the Services within the Facility and may not use the Customer
Materials for any other purpose. By way of example, SHL and its Affiliates shall
not produce any modified or unmodified derivatives of die Customer Materials,
and shall not attempt to analyze the Customer Materials for its chemical
composition or microbiological aspect. Customer acknowledges that sufficient and
rim ply supply of Customer Materials is crucial for completion of the Services
in a timely fashion.

3.2
If applicable, the Parties will cooperate with and assist each other as may be
reasonably necessary to permit the import of the Customer Materials into the
jurisdiction where the Services will be performed.

3.3
SHL shall not distribute or release any Customer Materials to any third party
unless allowed by the Quality Agreements or otherwise instructed by Customer in
writing. In addition, Customer Materials shall be used solely by SHL’s or SHL’s
Affiliates’ employees and agents who are working directly on the Services. SHL
or its Affiliates may not file for patent protection or other similar
governmental rights on any invention encompassing, utilizing, or disclosing any
Customer Materials.

3.4
All right, title, and interest in and to the Drug Product, Primary Packaging,
and Customer Materials shall remain in Customer notwithstanding the transfer to
and use by SHL or its Affiliates hereunder of the Customer Materials. Except for
the right to use Customer Materials as expressly described herein, there are no
grants of any right, license, or privilege under any patents, trade secrets, or
other intellectual property rights to SHL or its Affiliates. SHL recognizes that
Customer provides Customer Materials “as is”. CUSTOMER MAKES NO WARRANTIES OF
ANY KIND, EITHER EXPRESS OR IMPLIED, WITH RESPECT TO CUSTOMER MATERIAL AND
EXPRESSLY DISCLAIMS ALL IMPLIED WARRANTIES, INCLUDING, WIHIOUT LIMITATION, THOSE
OF MERCIIANTABILJTY AND FITNESS FOR A PARTICULAR USE.

3.5
Within [***] after receiving any Customer Materials, SHL or its Affiliates will
inspect such Customer Materials and will promptly notify Customer to the extent
such Customer



ACTIVE/96589863.3
9

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED


Materials do not conform to the applicable specifications, provided however,
within [***] of receipt, SHL shall notify Customer of any apparent
transportation damage.
3.6
Any loss of or damage to the Customer Materials, caused as a result of SHL’s or
of its Affiliates’ negligence or intentional misconduct from the time the
Customer Materials arrive at SHL’s facility shall be borne by SHL. SHL’s risks
of loss and damage over the Customer Materials shall cease upon the delivery of
the Products to Customer. For purposes of clarity, SHL’s risks of loss and
damage with respect to the Customer Materials shall be limited to the
replacement cost of the lost or damaged Customer Materials and shall be subject
to the terms of Sections 3.10, 15.5 and Article 11.

3.7
Customer shall ensure that clear handling, use, and storage instructions are
provided to SHL for all Customer Materials, in accordance with Appendix A and
the Quality Agreements, and including any precautions or other special measures
that SHL should be made aware of.

3.8
SHL or its Affiliates shall handle, use and store the Customer Materials in
accordance with Appendix A, the Quality Agreements, and all applicable laws,
regulations and GMP.

3.9
At the request of Customer, SHL shall return or destroy any Customer Materials
in its possession, with written certification of such destruction provided upon
Customer’s request, upon the completion of the Services, or the termination or
expiration of this Agreement, subject to the terms of Section 3.10. Any costs
associated with such request shall be borne by the Customer.

3.10
Customer acknowledges that, in accordance with applicable laws, SHL may not be
able to return to Customer the Customer Materials upon completion of the
Services, expiry or termination of this Agreement. Should SHL be unable to
return the Customer Materials upon completion of the Services, expiry or
termination of this Agreement, SHL shall notify Customer in advance, destroy the
materials at Customer’s cost and expense, and provide Customer with a
certificate of destruction. Customer may not seek any compensation or refund
upon the occurrence of such discarding or destruction.

4.
PROJECT GOVERNANCE

4.1
Joint Steering Committee: As soon as reasonably practicable after the Effective
Date, the Parties shall establish an executive lead team to be known as the
joint steering committee (the “JSC”) to oversee, review, and coordinate the
Services, and Deliverables. All other committees or Working Groups established
under this Agreement shall be subordinate to the JSC. The JSC will be comprised
of representatives designated by SHL (including representatives from SHL’s
Affiliate Scandinavian Health, as desired) and Customer, appointed at the sole
discretion of the respective Parties. Substitute representatives may be
appointed at any time upon written notice to the other Party. The



ACTIVE/96589863.3
10

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED


JSC will be chaired by joint chairpersons appointed by (he Parties. The initial
composition of the JSC is provided in Appendix A.
4.2
Responsibilities: The JSC shall be responsible for: (i) overseeing, managing,
and providing strategic direction to the collaboration; (ii) reviewing and
monitoring rite activities and progress of Working Croups established under this
Agreement; (iii) overseeing the integration and coordination of the Services,
and Deliverables and associated legal matters; (iv) reviewing and monitoring the
strategies and plans for Services, and Deliverables and overseeing and managing
the implementation of such plans; (v) overseeing and managing changes to the
budgets, Long Term Forecast, Rolling Forecast, Capacity Commitment, capital
expenditures, and Price; (vii) ensuring quality, regulatory and compliance
matters, including Device design and Product assembly change controls, are
addressed as defined in the Quality Agreements; (viii) resolving disputes,
disagreements, and deadlocks that are not resolved; (ix) determining whether the
Services and the Deliverables should proceed in the event of a Material Adverse
Event; and (x) undertaking or approving such other matters as arc specifically
provided for the JSC under this Agreement.

4.3
Meetings of JSC: The JSC will meet [***] or as often as the Parties agree is
reasonably necessary to accomplish its purpose, on a mutually agreeable date and
at a mutually agreeable place. Additional representatives of SHL or Customer, or
both, in addition to members of the JSC, may attend such meetings at the
invitation of cither Party.

4.4
Decision Making of JSC: A minimum number of [***] JSC members, representing both
Parties in an equal manner, are required for decision making purposes, unless
otherwise agreed to by the Parties. Decisions of the JSC shall be made by the
members present in person or by other means (e.g., teleconference) at any
meeting, with each Party having [***] vote (regardless of the number of
attendees of that Party) and at least [***] representative from each Party
participating in such vote. In the event that the JSC is unable to reach
consensus with respect to a particular matter, each JSC co-chairperson will
appoint a representative to resolve the conflict within [***], and the proposed
resolution will be presented to the JSC. In the event a dispute cannot be
resolved by the JSC, then the matter will be resolved in accordance with Article
22. The minutes will be circulated and agreed upon by the Parties.

4.5
Working Groups: The JSC may designate working groups to address specific
projects, planning or issues arising under the Agreement (“Working Groups”)
regarding Services or Deliverables as required. Working Groups may be focused on
specific areas, including: (i) quality, compliance and regulatory affairs, (ii)
Device and Product design, tooling, equipment and assembly processes, (iii)
operations and facilities, (iv) procurement, forecasting and capacity planning,
(v) product development, (vi) project management and support, or (vii) any
additional area deemed necessary by the JSC.



ACTIVE/96589863.3
11

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED


Working Groups will meet as agreed by die Parties and will be responsible and
report to the JSC.
5.
FORECASTS / ORDERS / INVENTORY

5.1
Forecasts

5.1.1
Before the end of January of each calendar year, Customer shall provide SHL with
a written, non-binding, long range forecast for the next [***] of Customer’s
anticipated requirements (“Long Range Forecast”) for the Services as further
described in this Agreement.

5.1.2
Customer shall provide SHL at the beginning of each month with an [***] rolling
forecast of its requirements for die Product (the “Rolling Forecast”):

a)
The [***] of such Rolling Forecast shall constitute a firm and binding order
period, subject to the terms of Section 5.1.4 and 5.1.5.

b)
Months [***] of the Rolling Forecast shall be non-binding.

The Rolling Forecast shall be aligned with Customer’s production plan for
Primary Packaging and quantities shall be in multiples of normal Primary
Packaging batch quantities as listed in Appendix A, and subject to Capacity
Commitments and forecast variances as described in Sections 5.1.5, 5.1.6, 5.1.7,
and Appendix A.
5.1.3
Each Rolling Forecast shall be accompanied by new Purchase Orders, one Purchase
Order for each planned batch of Primary Packaging, as further defined under
Section 5.2.

5.1.4
To the extent Customer tails to provide a Long Term Forecast or Rolling Forecast
as required under this Agreement, the last applicable Long Term Forecast or
Rolling Forecast previously provided by Customer shall be deemed to be the
latest and current Long term Forecast or Rolling Forecast provided by Customer.
SHL has the right to adjust the level of capacity based on changes to the Long
Term Forecast or Rolling Forecast.

5.1.5
Customer shall align production plans for the Primary Packaging, the Rolling
Forecast and open Purchase Orders and will provide SHL with commercially
reasonable advanced notice of any significant batch yield variance or delay that
could impact the Rolling Forecast or open Purchase Orders, and in no event
longer than [***] after such variance or delay is known to Customer. The first
[***] of any Rolling Forecast represent commitments to purchase the amounts
provided in the Rolling Forecast for those [***]. Customer shall not incur a
penalty for any batch yield variance [***] the batch multiples agreed to in
Appendix A. For any batch



ACTIVE/96589863.3
12

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED


yield variance [***] below the batch multiples agreed to in Appendix A, Customer
shall incur a [***] delivered under that Purchase Order. This shall be in
addition to any other penalties or costs applied pursuant to this Agreement.
5.1.6
At the beginning of each year, the JSC shall review SHL’s monthly and annual
maximum capacity available for Product (“Capacity Commitment”), as specified in
Appendix A. Any conflicts between the Long Term Forecast and the Capacity
Commitment shall be reviewed and resolved by the JSC as required.

5.2
Purchase Orders

5.2.1
Customer shall place Purchase Orders based on (i) planned Primary Packaging
production plans, one Purchase Order per planned batch, and (ii) expected
Primary Packaging batch sizes as listed in Exhibit A, and (iii) the binding
portion of the Rolling Forecast (each a “Purchase Order”). SHL will make
commercially reasonable efforts to confirm Purchase Orders within [***]
including confirmation of die quantity, Price, and other relevant information,
and lo deliver the Products within the timeframe specified on the confirmation
of receipt of the Purchase Orders. In any event, Customer must provide Purchase
Orders to SHL at least [***] before the desired delivery date for the Product.

5.2.2
Absent of Customer’s receipt of written notice to me contrary from SHL within
[***] issuance of die Purchase Order, each Purchase Order shall be deemed
accepted by SHL.

5.2.3
In the event SHL rejects a Purchase Order, SHI. and Customer shall promptly
discuss such rejection in good faith with a view to agreeing upon an amended
Purchase Order reasonably acceptable to Customer and SHL.

5.2.4
Customer shall align production plans for the Primary Packaging, the Rolling
Forecast and open Purchase Orders such that Primary Packaging batch release and
delivery to SHL shall occur at least [***] prior to the Purchase Order delivery
date. If Customer delivers Primary Packaging less than [***] prior to the
Purchase Order delivery date. Customer shall not be penalized except as noted
herein. If Customer delivers a batch of Primary Packaging less than [***] before
the then current Purchase Order delivery date, Customer shall incur a
rescheduling charge of [***] applied to the then current Price for quantities
delivered under that Purchase Order which shall be in addition to any other
penalties or costs applied pursuant to this Agreement. For deliveries of Primary
Packaging made less than [***] before the then current Purchase Order delivery
date, SHL shall use commercially reasonable efforts to reschedule Purchase Order
delivery within [***] of Customer’s actual delivery of the Primary Packaging.
For the avoidance of doubt, SHL shah have no late delivery liability for
shipping delays if Customer delivers Primary Packaging less than [***]



ACTIVE/96589863.3
13

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED


prior to a Purchase Order delivery date and any such delays shall not constitute
a breach of this Agreement by SHL.
5.3
Within [***] after the end of each month, SHL shall provide Customer with an
inventory report showing quantities and batch numbers for Devices, Primary
Packaging and Product at the Facility in Deerfield Beach, Florida, in a format
Parries have agreed upon.

5.4
Customer shall modify open Purchase Orders in accordance with adjustments to the
Rolling Forecast as described in Sections 5.1.5, subject to provisions therein.



6.
DELIVERY

6.1
Title and risk of loss shall pass to Customer at time of delivery of Products,
EXW Facility at Deerfield Beach, Florida (Incoterms 2010). Customer shall be
responsible for selecting the carrier to transport the Products from the
Facility to Customer’s facilities or contractors. SHL shall cooperate with
Customer and its selected carrier to arrange pick up for shipments as necessary
to accommodate Customer’s Purchase Orders arid business needs. SHL will notify
Customer at least [***] prior to the date when SHL intends to deliver the
Products. SHL shall not release Product to the Customer arranged carrier without
written confirmation from the Customer that the Product has been accepted for
release and SHL is authorized to ship the Products, and such written
confirmation from Customer shall not be unreasonably withheld.

6.2
SHL shall deliver Product to Customer in a form specified by the Quality’
Agreements, including certificates of compliance for each batch of Product. In
the event SIIL fails to meet the Purchase Order delivery date or has reason to
believe it will fail to meet such delivery date, SHL shall provide Customer with
prompt written notice of such failure, identifying in such notice the earliest
available date to make up for such failure.

6.3
SHL is responsible for maintaining and operating the Facilities and ail
equipment used to manufacture the Devices or assemble the Products in an
acceptable state of repair in accordance with applicable law and GMP. SHL is
responsible for validating all such Facilities and equipment using SHL’s
standard procedures. For the avoidance of doubt, SHL shall ensure SHL’s
Affiliate, Scandinavian Health, complies with the provisions herein through SI
IL’s supplier qualification and management program.

6.4
In order to perform the Services, certain Product-specific capital expenditures
may be necessary in respect to equipment or the Facilities. Any such
Product-specific capital expenditures must be approved by Customer in writing in
advance and shall be borne by Customer. The Parties will include additional
terms and conditions in Appendix A or enter into a separate dedicated equipment
purchase agreement which shall address which Party owns such Product-specific
dedicated equipment cost sharing obligations,



ACTIVE/96589863.3
14

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED


and any other restrictions and obligations related thereto. Capital expenditures
that are not Product-specific, including but not limited to maintaining
regulatory compliance or expanding capacity, shall be borne by SHL.
6.5
All Products shall be labeled and packed in bulk secondary packaging provided by
SHL. SHL shall be responsible for safe and adequate labeling and packaging of
the Products for warehousing and shipping, which shall conform to Customer’s
Product specifications and requirements, Exhibit A, and the carrier’s
requirements. Each Product will be bulk packaged and shipped with all relevant
material information and documentation, as specified in tire Quality Agreements
or Exhibit A.

6.6
Except as provided under Article 23 and Section 5.2.3, if at any time during the
Term, SHL is or expects mat it will be unable, in full or in part, to fulfill
Customer’s Product Purchase Orders for any reason, SHL shall immediately notify
Customer, detailing the extent to which it will not meet such requirements and
provide Customer with the expected date of arrival of the Products. If Customer,
m good faith, cannot accept the new date specified for delivery by SHL, or if
the shipment fails to dispatch from the Facility within [***] after the delivery
date specified on the original or revised Purchase Order, Customer shall be
entitled to [***] reduction in Price for Product delivered under that order. For
the absence of doubt, SHL is not responsible for delivery delays and/or failure
to ship correct quantities of Product where such delays and failures are due to
delays or short-falls in delivery of Customer Materials pursuant to Section 3.

6.7
Upon Customer’s written request, SHL will store the Products at die Facility at
no additional charge for a period of up to [***] after release unless otherwise
agreed to by the Parties. SHL may charge Customer a storage fee for any storage
beyond [***] in an amount to be specified by SHL at a later date. In the event
that SHL stores Products for Customer, Customer shall retain title to Products,
and risk of loss or damage related to Products shall remain with Customer. SHL
shall take such commercially reasonable efforts as are reasonably necessary to
protect Products from damage, deterioration, loss, or theft. SHL will store all
Products under the appropriate temperature and storage conditions as provided in
the Quality Agreement and the Agreement. SHL shall not grant, nor permit any
creditor or other third party to acquire any security interest, lien or other
interest in or encumbrance on the Products. SHL shall reimburse Customer for any
loss of or damage to the Products caused by SHL’s intentional misconduct or
gross negligence. SHL shall issue an invoice for such Purchase Orders stored
pursuant to this Section 6.7 upon release of the Product and any additional
charges for storage fees shall be invoiced separately.







ACTIVE/96589863.3
15

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED


6.8
In the event SHL is unable to deliver the Product due to a non-conformance issue
associated with the Primary Packaging or for any cause that cannot be directly
imputed to SHL’s performance of this Agreement (such as delay or failure to
deliver Customer Material pursuant to Section 3), SHL will store inventory of
the Devices, Primary Packaging or the Products at the Facilities for such period
of time required to solve the non-conformance issue associated with the Primary
Packaging or the cause preventing the delivery of the Products. In the event
that SHL is required to store excess inventory of the Devices, Primary Packaging
or Product for Customer in accordance with this section, SHL shall: (i) charge
Customer a storage fee in an amount to be specified by SHL at a later date; (ii)
retain title to Devices and Products only, and (hi) store the Devices, Primary
Packaging and Products under the appropriate temperature and storage conditions
as provided in the Quality Agreements and the Agreement.

6.9
In the event that inventories related to the Product need to be disposed of due
to delays pursuant to Section 6.8 or changes in the design of Product, Customer
shall be responsible for costs related to replacing and/or disposing of such
inventories, except for limitations to SHL inventory as otherwise stated herein.
In such an event, Customer shall not be liable for more than [***] of SI IL
printed component inventory or [***] of SHI. Device inventory as applicable to
the then current Roiling Forecast.



7.
CONFORMANCE

7.1
Unless as otherwise stated in the Quality Agreements, prior to delivering
Product, SHL shall:

7.1.1
confirm Device sub-assemblies supplied by SHL’s Affiliate, Scandinavian Health,
conform to specifications and perform local Quality reviews and batch release at
their Facilities according to applicable laws and GMP; and

7.1.2
confirm Product conforms to the specifications and perform a local Quality
review and batch release according to applicable laws and GMP; and

7.1.3
provide Customer with a certificate of compliance, deviation and investigation
reports, and any other Product batch documentation required for Customer review,
acceptance, and release; and

7.1.4
retain and store Product at the Facility under proper conditions until Customer
has reviewed, accepted and provided written release for a Product batch; and

7.1.5
pull and retain samples for each batch of Product.



ACTIVE/96589863.3
16

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED


7.2
SHL represents and warrants to Customer that, at die time of delivery, to the
exception of the Primary Packaging, the Devices and Products will conform to and
will have been processed in conformance with applicable specifications, change
controls, Quality Agreements and laws, including GMP and be free from all liens,
encumbrances and defects in the title other than those that arise directly as a
result of actions taken by Customer.

7.3
The shelf life of a Device batch, including Device sub-assemblies used in a
Product, shall be a minimum of [***] from the date of Product assembly. The
shelf life of a Product batch shall be the shelf life assigned to the Primary
Packaging batch used in the Product, as determined by Customer or Customer’s
contractor, unless otherwise limited by the remaining shelf life of the Device
at time of Product assembly, in accordance with the Quality Agreements. For the
avoidance of doubt, the shelf life of the assembled Product shall not exceed the
[***], unless the Parties agree the assembled Device shelf life can be extended
beyond [***] in accordance with the Quality Agreements.

7.4
In the event that any Product delivered hereunder fails to conform to the
specifications applicable thereto or any of the warranties provided in this
Agreement, Customer may reject the same by giving notice thereof to SIIL, for
any defects other than Latent Defects, within [***] after delivery, and for
Latent Defects, within the shelf life of the Product, which notice shall specify
the manner in which the Product fails to conform to any applicable
specifications. All rejected Products will be returned to SHL or destroyed at
SHL’s option and expense, if Device or Product assembly-related. In the event
SHL accepts that Customer’s rejection is justified, the Product rejected in
accordance with this section will be replaced as soon as practically possible by
SHL with Product that meets the specifications and quality requirements set
forth in this Agreement at no cost to Customer, to the exception of any Primary
Packaging-related expenses. The foregoing remedy is Customer’s exclusive remedy
with respect to SHL’s failure to deliver a Product that meets the specifications
and quality requirements set forth in the Agreement.

7.5
If the Parties disagree as to whether a Product conforms to the specifications
applicable thereto or the warranties provided in this Agreement, the Parties
shall cooperate to have the Product in dispute analyzed by an independent
testing laboratory commonly selected or agreed to by the Parties, as defined in
the Quality Agreements. The results of such testing shall be final and binding
on the Parties on the issue of conformance. If the Product is determined to
conform to the specifications and the warranties, Customer shall bear the cost
of the testing and pay for the Product If the Product is determined not to
conform to the specifications and the warranties, SHL shall bear the cost of the
testing and provide the remedies described in Section 7.4.





ACTIVE/96589863.3
17

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED


7.6
In the event that Customer initiates a Product recall that can be attributed to
a Latent Defect associated with the Device or Product and that is directly
attributed to SHL’s lack of performance of Services or conformance with Product
specifications, such recalled Product shall be replaced as soon as practically
possible by SHL with Product that meets the specifications and quality
requirements set forth m this Agreement and the Quality Agreements at [***]. For
the avoidance of doubt, this Section 7.6 shall not serve to limit any remedies
available to Customer pursuant to Section 15 hereunder.



8.
INSPECTIONS AND AUDITS

8.1
In accordance with the Quality Agreements, SHL shall advise Customer within
[***] from the receipt of the official request if an authorized agent of any
regulatory authority visits a Facility for an inspection concerning the Device
or Product, or if a regulatory authority issues a request concerning the Device
or Product Upon written request, SHL shall allow Customer to review, at the
Facility, a copy of the report with respect to any such visit by such regulatory
authority, if any, within [***] of SHL’s receipt of such report, provided that
such review shall be subject to the provisions of Article 10 of this Agreement
and that Customer shall not be allowed to make any copy of the documents
reviewed. Prior to SHL submitting a response to any Device-specific or
Product-specific regulatory authority regarding an inspection or request,
Customer has the right to review any such response prior to submission to a
regulatory authority. Customer’s right to review reports, data or documents
under this section shall be subject to (i) SHL’s confidentiality obligations
toward third parties, and (ii) SHL’s right to refuse to disclose proprietary
data or information, to be exercised at SHL’s discretion, based on the nature of
such data or information, the costs and expense of any regulatory audits that
are specific to the Device or Product shall be borne by Customer.

8.2
In accordance with the Quality Agreements, Customer shall have the right, either
by itself or through SHL approved independent outside auditors or consultants,
which approval shall not be unreasonably withheld, not more than [***] during
the Term to inspect and audit areas at each Facility where Services are
performed by SHL; provided however, in situations where reasonable cause is
shown. Customer shall have the right to audit more frequently for such
situations. Such an audit may include the examination of production or quality
records or performance of a general GMP audit, but excludes the right to make
any copy of the documents reviewed or to Lake any photograph of the Facility
visited. All such audits and any activity related to such shall be at Customer’s
sole expense and shall (i) require at a minimum [***] advance written notice,
(ii) occur during normal business hours as coordinated with SHL, and (hi) be
scheduled in a manner that does not interfere unreasonably with operations. A
condition of any such audit is that any such auditor or consultant shall enter
into an agreement with the Parties on terms pursuant to which such independent
auditor or consultant shall agree to maintain



ACTIVE/96589863.3
18

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED


the confidentiality of the information obtained during the course of such audit
Customer related costs and expenses of any such audits that are specific to the
Device or Product shall be borne by Customer.
8.3
Nothing in this article or in this Agreement grants Customer a right to audit or
inspect SHL’s financial and/or accounting records relating to this Agreement or
SHL’s business overall

8.4
SHL will cooperate with the Authorities, in accordance with applicable laws and
regulations, if such Authorities request to carry out unannounced inspections
related to the Device or the Product at the Facilities, and in accordance with
the Quality Agreements, SI 1L shall notify Customer as soon as reasonably
possible and no later than [***] after any unannounced inspections by FDA or
other Authority.

9.
PRICES

9.1
Product Prices stated in Appendix A (“Price”) shall be valid for a period of
[***] from the date of initial production of Product using Customer’s Primary
Package commercial validation batches. For the avoidance of doubt, such Price
shall include all Services specified in Appendix A and shall include the cost of
the Device. After such initial [***] period, Prices shall be confirmed or
renegotiated by the Parties on a [***] basis taking into consideration any
significant evolution of the cost of manufacturing of the Devices or of the
assembly of the Products, provided that [***] period. If an unexpected economic
event causes SHL’s documented manufacturing costs for the Device to increase by
more than [***] within a calendar year, Parties agree to meet in good faith to
negotiate a revised Price deemed equitable by both Parties. In the event Parties
cannot agree on a revised Price, Parties shah have remedies as further described
under Article 14.

9.2
Based on Customer’s expected annual Product purchases as reflected in the
Rolling Forecast at the beginning of each year. Parties agree to process
Purchase Orders throughout the year based on the then applicable or adjusted
corresponding Price as reflected in Appendix A. If Customer’s actual annual
Product purchases exceed the initial Rolling Forecast and qualifies for a lower
Trice for the full year purchase volume, SHL. shall credit Customer for any
Price differential for Purchase Orders already delivered and amend the Price on
open Purchase Orders, and apply any such credit against open and future Purchase
Orders until such credit is consumed. If Customer’s actual annual Product
purchases falls below the initial Rolling Forecast and justifies a higher Price
for the full year purchase volume, Customer shall reimburse SHL within [***],
for any Price differential for Purchase Orders already delivered and amend the
Price on open Purchase Orders as required.

9.3
Upon release of Product pursuant to Section 6.1, SHL shall submit invoices to
Customer and such invoices shall be due and payable within [***] after
Customer’s receipt thereof.



ACTIVE/96589863.3
19

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED


Invoices shall be sent to Customer at; payables@xerispharma.com with a copy also
sent to 180 N. LaSalle Street, Chicago, TL 60601.
9.4
All invoices must reference a valid Customer Purchase Order number. All payments
to SHL shall be made by wire transfer to SHL.

9.5
All payments shall be exclusive of applicable taxes, including but not limited
to sales tax, value added tax or withholding taxes. Any such applicable tax,
including withholding taxes required under applicable law to be paid or
withheld, shall be an expense of, and borne solely by, Customer. In the event
any withholding tax is levied on the Services in any jurisdiction. Customer
shall increase the sum effectively paid to SHL so that the amount received by
SHL after withholding tax is deducted is the full amount SHL would have received
if no withholding or deduction had been made, SHL shall assist Customer in any
effort by Customer in claiming any exemption and/ or credit from such taxes
under any double taxation or similar agreement or treaty from time to time in
force, and in minimizing the amount required to be so withheld. In order to
assist Customer in minimizing its withholding tax liability, upon reasonable
request, SHL shall cooperate with Customer in providing necessary and reasonable
documentation.

9.6
Notwithstanding the foregoing, Customer may contest any invoice or portion
thereof if it reasonably believes that the charges reflected therein are
inappropriate or questionable (paying all charges that are appropriate). For any
invoice or portion of an invoice that Customer contests. Customer shall provide,
within [***] of receipt of the invoice, written notification to SHL of such and
SHL shall thereafter have [***] to respond to Customer. The Parties shall work
together in good faith to resolve any such dispute within [***] of SHL providing
its written response. Should the Parties be unable to resolve the matter within
that time period, the Parties shall submit the matter to a mutually agreed third
party for a binding determination regarding the disputed amount. The Parties
agree that the third party shall have [***] to review, investigate, and make a
determination. The costs arising during such dispute, including third party’s
fees, administrative costs, attorney’s fees, and any other foreseeable and
reasonable fees and expenses shall be paid within [***] after announcement of
the determination by tire Party determined by the third party not be the
prevailing party. Once the matter is resolved, Customer shall pay any
outstanding charges within [***] thereafter.

9.7
In the event of early termination of this Agreement, SHL shall invoice Customer,
its complete full and final settlement for such terminated work, a sum equal to
its actual direct costs for the terminated work satisfactorily performed as of
the effective date of termination, plus an allowance for reasonable overhead and
profit on such direct cost. SHL shall, upon request provide a financial
accounting of all costs incurred and other supporting documentation for
completion of payments by Customer to SHL. The time frames stated in Article 9.3
apply to any such settlements. For the avoidance of doubt, Customer shall be
obligated to purchase all Safety Stock upon termination.



ACTIVE/96589863.3
20

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED


9.8
SHL may charge Customer an annual interest rate at [***] above the [***] for
invoices that remain unpaid after tine due date.

9.9
If any invoice is not paid by Customer in accordance with the provisions of
Article 9, SI IL may, at its discretion: (i) suspend the performance of the
Services until the invoice is settled, provided that in such case, SHL will not
be held responsible for any delay caused by such suspension; and (ii) exercise
its right of lien or retention on any Deliverable that is still in SHL’s
possession, including Deliverables ordered by Customer and manufactured by SHL
pursuant to any Purchase Order issued in accordance with Section 5.2, whether
the unpaid invoice relates to such Deliverables or such Purchase Order or is
unrelated to them. SHL’s remedies under this section shall cease to be effective
upon receipt by SHL of Customer’s payment in full of all amounts that remain due
under this Agreement.

10.
CONFIDENTIAL INFORMATION

10.1
During the Term, each Party (the “Disclosing Party”) may disclose lo the other
Party (the “Receiving Party”) Confidential Information. Confidential Information
does not include information that (a) at the time of disclosure is published,
known publicly, or is otherwise in the public domain, (b) is, at the rime of
disclosure or later, becomes publicly known under circumstances involving no
breach of this Agreement, (c) is, as evidenced by the Receiving Party’s written
records, lawfully and in good faith made available to the Receiving Party by a
thud party that did not (directly or indirectly) derive it from, or develop it
for, the Disclosing Party, or (d) is, as evidenced by the Receiving Party’s
written records, independently developed by the Receiving Party without the aid,
use, or application of any of the Disclosing Party Confidential Information.

10.2
The Receiving Party (i) shall not disclose the Disclosing Party’s Confidential
Information to any third party without first obtaining the express written
permission of the Disclosing Party; (ii) shall use the Disclosing Party’s
Confidential Information only as is necessary to fulfill its obligations
pursuant to this Agreement, (iii) shah not reverse engineer or decompile any
item containing Confidential Information, and (iv) except as expressly stated
above, shall limit such disclosure to its officers, employees, consultants,
advisors, and approved subcontractors that arc bound by confidentiality and
non-use provisions at least as restrictive as those found herein on a
need-to-know basis for purposes of fulfilling its obligations hereunder. In
addition, the Parties shall not disclose the existence of this Agreement or its
terms to any third party without prior written consent of the other Party, which
shall not be unreasonably withheld. The obligations of confidentiality and
non-use set forth herein shall remain in effect for a period of [***] after the
termination or expiration of this Agreement. Notwithstanding the foregoing, with
respect to any trade secret information within the Confidential Information, the
confidentiality obligations hereunder shall continue for so long as such
information remains a trade secret.



ACTIVE/96589863.3
21

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED


10.3
Prior to the approved disclosure of the Disclosing Party’s Confidential
Information to a third party, the Receiving Party shall obtain from any such
third party a legally enforceable written agreement not to disclose the
Disclosing Party’s Confidential Information, or knowledge or Know-How derived
therefrom, to any third party or use such Confidential Information for any
purposes other than those contemplated by this Agreement Both Parties shall take
commercially reasonable efforts to protect the other Party’s Confidential
Information from disclosure or misappropriation (but in no event shall such
Party use less than a reasonable degree of care) and shall be responsible for
entering into written confidentiality agreements with any third parties that are
no less restrictive than the provisions of this Agreement and for enforcing such
agreements. Upon request, each Party shall provide to the other evidence of any
confidentiality agreement it required to he executed by a third party.

10.4
The existence of this Agreement, each of its terms and conditions, and all
information required to be provided from one Party to another under the terms
and conditions of this Agreement shall be deemed Confidential Information that
is subject to the non-disclosure provisions of Article 10.

10.5
THE PARTIES ACKNOWLEDGE THAT EACH OF THEIR CONFIDENTIAL INFORM A HON IS PROVIDED
TO THE OTHER ON AN “AS IS” BASIS. NEITHER PARTY MAKES WARRANTIES OF ANY KIND,
EITHER EXPRESS OR IMPLIED, WITH RESPECT TO THE. OTHER’S CONFIDENTIAL INFORMATION
AND EXPRESSLY DISCLAIMS ALL IMPLIED WARRANTIES, INCLUDING WITHOUT LIMITATION,
WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE.

10.6
The confidentiality obligations of the Receiving Party under this Article 10
shall not apply solely to the extent that any information is required to be
publicly disclosed pursuant to a governmental, securities or judicial
requirement, or other requirement of law, but only after notifying the
Disclosing Party of such requirement, if legally permitted, and, if requested by
the Disclosing Party, using reasonable efforts to minimize such disclosure and
to obtain confidential treatment for all or relevant portions of the
Confidential Information to he disclosed.

10.7
Subject to any license rights granted hereunder, upon request of a Party, and in
any case upon expiration or termination of this Agreement, each Party shall
promptly delete and or destroy any electronic or magnetic copies and return to
the other Parties all tangible copies of the other Party’s Confidential
Information. Each Party shall confirm in writing to the other Party that
Confidential Information has been deleted or destroyed.





ACTIVE/96589863.3
22

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED


10.8
The Parties hereto acknowledge and agree that a breach of this Article 10 could
give rise to irreparable harm for which money damages would not be an adequate
remedy and accordingly the Parties agree that, in addition to any other
remedies, each Party shall be entitled to obtain preliminary or injunctive
relief and to enforce the terms of this Article 10 by a decree of specific
performance.

11.
INSURANCE

Each Party shall maintain during the Term of the Agreement, at its own cost,
general commercial insurance as well as any other insurance, excluding
contractual liability insurance, which may be required by local regulations or
by the scope and nature of Services being provided. SHL shall secure property
insurance for The Facility in Deerfield Beach, Florida with coverage for
individual damage up to [***].
12.
INTELLECTUAL PROPERTY RIGHTS

12.1
Background Intellectual Property: It is recognized and understood that the
existing Background Intellectual Property of either Party are their separate
property, respectively, and ownership of such existing Background Intellectual
Property is not affected by this Agreement, and neither Party shall have any
claims to, or rights in, such Background Intellectual Property of the other
Party. It is expressly agreed that neither Party transfers by operation of this
Agreement to the other Parry any interest in Background Intellectual Property
other than expressly granted herein.

12.2
Foreground Intellectual Properly: The Parties acknowledge and agree that, in
connection with the Device, no Intellectual Property has been jointly created or
shall be jointly-owned by the Parties. As between the Parties, SHL shall own all
Foreground Intellectual Property embodied in or related to the Device, including
Intellectual Properly embodied in Device molds and tooling fabricated for
Customer in support of the Device. SHL shall also own without limitation the
right to sue and collect damages for past present and future infringement or
misappropriation of all Intellectual Property rights embodied in or related to
the Device. Customer shall promptly disclose to SHL on a confidential basis any
invention or discovery concerning any aspects of the Device conceived, or
conceived and reduced to practice, in the performance of the Services under this
Agreement. Customer shall require its employees and/or, its agents perforating
under this Agreement to promptly report and assign such Intellectual Property to
SHL. Upon receipt of a written request delivered by SHL, within [***] of the
disclosure of such invention as stated under this section, Customer shall
execute, without charge to SHL, an irrevocable assignment of all such rights,
title and interest in and to such invention lo SHL. Customer further agrees to
use its commercially reasonable efforts to assist SHL, at SHL’s request, cost
and expense, to file patent, prosecute and maintain applications and patents on
such invention. Nothing in this Agreement gives Customer or its Affiliates the
right to file for patent protection or other similar governmental rights



ACTIVE/96589863.3
23

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED


(including but not limited to Reference Listed Drug filings such as the FDA’s
Orange and Purple Books) claiming any invention encompassing, utilizing, or
disclosing any SHL Materials.
12.3
Customer Materials: Customer shall own all Foreground Intellectual Property
embodied in or related to the Customer Materials, including but not limited to
any forms or formulations of the Drug Product, methods of using the Drug
Product, dosage regimens, treatments employing the Drug Product, or improvements
to the Drug Product, and any improvements in or to any of the preceding. Subject
to Section 12.2 above, Customer may pursue patent or other legal protection of
its Intellectual Property at its discretion. SHL shall promptly disclose to
Customer on a confidential basis any invention or discovery directly related to
the Customer Materials, including the Drug Product conceived, or conceived and
reduced to practice, in the performance of the Services under this Agreement.
SHL shall require its employees and/or, its agents performing under this
Agreement to promptly report and assign such Intellectual Property to Customer.
Upon receipt of a written request delivered by Customer, within [***] of the
disclosure of such invention as stated under this section, SHL shall execute,
without charge to Customer, an irrevocable assignment to Customer of all such
rights, title and interest in and to such invention. SHL further agrees to use
its reasonable efforts to assist Customer, at Customer’s request, cost and
expense, to file patent, prosecute and maintain applications and patents on such
invention. Nothing in this Agreement gives SHL or its Affiliates the right to
file for patent protection or other similar governmental rights (including, but
not limited to, Reference Listed Drug filings such as the FDA’s Orange and
Purple Books) claiming any invention encompassing, utilizing or disclosing any
Customer Materials.

12.4
Industrial Design

12.4.1
Customer does not request the creation of a specific industrial design for the
Device. The Parties acknowledge that no specific design has been created as part
of the Services. The design of the shell and of the cap components of the Device
shall he under the current standard industrial design of the Device platform,
which has not been specifically created by SHL for Customer. The industrial
design shall be part of SHL’s Background intellectual Property.

12.4.2
Customer hereby requests the use of Components Colors, as described in Appendix
A. SHL agrees that SHL and its Affiliates will not manufacture, have
manufactured, provide, or assist any third party to manufacture any device based
on the same technology [***] that has components of the same color combination
as the Components Colors, when such device is to be used in connection with the
Drug Product, in the Field and in the Territory.

12.5
Licenses



ACTIVE/96589863.3
24

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED


12.5.1
Subject to tine terms and conditions of this Agreement, SHL hereby grants, and
causes its Affiliates to grant, to Customer, and Customer hereby accepts, a
royalty free, hilly paid-up, non-transferable, non-exclusive license covering
the distribution, use, sale, offering for sale, promotion, marketing,
exportation, and importation of the Device for the sole purpose of Product in
the therapeutic Field and this Agreement. This license shall be exclusive of any
right to manufacture the Device This license may not be sub-licensed by Customer
to any person or entity except to (i) its Affiliates; (ii) third parties (other
than competitors of SHL) but solely for the purpose of providing
non-manufacturing services, including but not limited to testing or assembly
services, on behalf of Customer or its Affiliates with respect to the Product
and solely for the purpose of this Agreement; and (iii) its licensees, customers
and distributors of the Drug Product or the Product in the ‘Territory in
connection with obtaining and maintaining regulatory approvals, and the
distribution, use, selling, offering for sale, promotion, marketing,
exportation, and importation of the Devices, by such licensees, customers and
distributors of the Drug Product or the Product. Any license granted hereunder
shall automatically terminate upon the expiration or termination of this
Agreement without need of any further writing between the Parties; provided,
however, that Customer may continue to exercise such license to the extent
necessary for the sale by Customer of any remaining inventory of Product.

12.5.2
Subject to the terms and conditions of this Agreement, Customer hereby grants to
SHL, and SHL hereby accepts, a royalty-free, hilly paid-up, nontransferable,
non-sub-licensable, and non-exclusive License to use die Customer Materials to
perform the Services pursuant to this Agreement. This license shall be exclusive
of any right to manufacture, develop or create derivative works of the Drug
Product, the Primary Packaging or other Customer Materials. This license may not
be sub-licensed by SHL to any person or entity except to (i) its Affiliates or
(ii) third parties (other than competitors of Customer) but, in each case,
solely for the purpose of providing manufacturing testing or assembling the
Device, on behalf of SHL or its Affiliates with respect to the Product and
solely in connection with this Agreement. Any License granted hereunder shall
automatically terminate upon the expiration or termination of this Agreement
without need of any further writing between the Parries.

12.5.3
All licenses or other rights to use, by one Party, the Intellectual Property of
the other Party as granted under this Agreement shall be limited to the specific
Drug Product, Device, Field and Territory as specified in this Agreement and no
such license shall be deemed to grant a Party access to Intellectual Property
for any application to or use with a particular drug, device, field and/or
indication that has not been previously identified in this Agreement.

12.6
SHL owns and shall retain all right, title, and interest in and to all SHL’s
Confidential Information and SHL’s Intellectual Property. Except otherwise
stated within this



ACTIVE/96589863.3
25

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED


Agreement, no Intellectual Property, right, license or privilege is granted to
Customer under this section.
12.7
Customer owns and shall retain all right, title, and interest in and to all
Customer’s Confidential Information and Customer’s Intellectual Property. Except
otherwise stated within this Agreement no Intellectual Property, right, License
or privilege is granted to SHL under this section.

12.8
Patenting: Customer shall control the filing, prosecution, and maintenance of
any patent applications claiming any Customer’s Intellectual Property, and shall
be responsible for paying all costs associated therewith, SHL shall control the
filing, prosecution, and maintenance of any patent applications claiming any
SHL’s Intellectual Property, and shall be responsible for paying all costs
associated therewith.

12.9
Upon request SHL may provide only lo Customer’s appointed patent attorney the
freedom to operate assessment conducted by SHL and/or its outside patent counsel
related to the Device.

12.10
Customer shall provide SHL with artwork, copy, or other material developed or
produced in support of the Product labels, printed packaging materials and
Product inserts/leaflets. SHL will not make any change to the artwork, copy, or
other materials submitted to the FDA by Customer without the prior written
approval of Customer. Customer shall have the right to specify any commercially
reasonable individual or bulk package sizes and types. SHL disclaims any
responsibility with respect to any such artwork, copy or other material
developed or produced in support of the Products’ labels, printed packaging
materials and inserts/leaflets. Customer shall have no rights to use the
artwork, trademarks, service marks, trade names, and logos owned by or licensed
to SHL without SHL’s prior written consent.

Customer warrants that labels and printed packaging materials related to the
Products shall not infringe, copy, or free ride, in whole or in part, upon the
labels, trade dress, or printed packaging materials of third parties.
12.11
Except as specifically set forth herein, the Parties expressly acknowledge and
agree that neither intends to convey any rights, licenses, assignments or grants
to the other, by implication, estoppel or otlierwi.se, as a result of this
Agreement. Nothing in this Agreement shall be construed as conveying any rights,
license, assignments or grants (implied or mandated by law, equity or otherwise)
in either Party’s Intellectual Property, including without limitation any
Know-How, statutory or non-statutory rights, and in any other drug or
pharmaceutical product besides the Product The Parries shall execute and deliver
such further documents and take such further actions as may be necessary or
appropriate to effectuate more fully this Agreement and to carry out the
business contemplated by this Agreement, including without limitation any
Intellectual Property



ACTIVE/96589863.3
26

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED


licenses or assignments, grants or powers-of-attorney, as may be commercially
reasonable and required.
12.12
If either Party becomes aware of any circumstance, claim, or proceeding that
relates to the Intellectual Property embodied in the Device or Product that may
adversely affect the validity, title, or enforceability of such Intellectual
Property, or any actual, alleged, or threatened infringement of such
Intellectual Property, or any actual, alleged, or threatened misappropriation or
misuse of such Intellectual Property, such Party shah promptly notify the other
Party thereof in writing.

12.13
If any Intellectual Property embodied in tire Product becomes the subject of a
third party claim of Intellectual Property infringement, misappropriation, or
misuse, SHL, with respect to the Device Intellectual Property, and Customer,
with respect to the Customer Materials Intellectual Property, may, at its cost
and expense, defend against such claim or initiate any declaratory judgment
action or bring any other action necessary to protect such Intellectual Property
(a “Defense Action”). If a Partly commences any such Defense Action as provided
hereunder, the other Party may, at its option, elect to join such Party in such
Defense Action, in which case such other Party shall bear its own out-of-pocket
expenses (including the fees and expenses of any separate counsel) arising from
such election to join. In connection with any such Defense Action and subject to
the provisions of Section 12.16, the Parties shall cooperate fully and shall
provide each other with any information or assistance that either reasonably
requests.

12.14
If a third party infringes, misappropriates, or misuses any Intellectual
Property embodied in the Product, in the Territory, SHL, with respect to the
Device Intellectual Property, and Customer, with respect to the Customer
Materials Intellectual Property, may institute, at its sole cost and expense,
any actions against such third party for any such infringement, misappropriation
or misuse of any such Intellectual Property in the Territory (each an
“Enforcement Action”). If a Party fails to institute any such Enforcement Action
within [***] of becoming first aware of any such infringement, misappropriation,
or misuse, the other Party shall have the right but not the obligation to
institute, at its sole cost and expense, such an Enforcement Action. If such
other Party institutes an Enforcement Action, such Party agrees to be named as a
Party to the Enforcement Action and take whatever other action is necessary for
such other Party to institute and pursue the Enforcement Action. The conduct of
such Enforcement Action shall be subject to the provisions of Section 12.16.

12.15
Each Party shall reasonably cooperate and execute all necessary documents and
take appropriate actions, at the expense of the prosecuting Party, to: (i) allow
the other Party to exercise a Defense Action, and (ii) institute and prosecute
such Enforcement Action. In connection with any such Defense Action or
Enforcement Action, the Parties shall fully cooperate and shall provide each
other with any information or assistance that



ACTIVE/96589863.3
27

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED


either reasonably requests. Each Parry shall keep the other informed of
developments in any such Defense Action or Enforcement Action.
12.16
Neither Party may settle any Defense Action or Enforcement Action or consent to
the entry of any judgment or settlement or otherwise compromise any such action
or suit in any way that may adversely affect the other Party’s rights or
interests, without the other Party’s prior written consent.

12.17
Any award paid by a third party as a result of any Defense Action or Enforcement
Action contemplated under Section 12.13 or 12.14, as applicable, whether by way
of settlement as contemplated by Section 12.16 or otherwise, shall be allocated
first pro rata to the reimbursement of any expenses incurred by the Parties in
such Defense Action or Enforcement Action, and any remaining amounts shall be
allocated to the Party that instituted such Defense Action or Enforcement
Action.

12.18
To the best knowledge of the Parties as of the Effective Date, neither the
entering of this Agreement nor fulfilling their obligations in connection with
this Agreement will infringe the Intellectual Property, contractual, or other
proprietary rights of any third party. Further, SHL represents and warrants, to
SHL’s knowledge, to Customer that, as of the Effective Date, the use and sale of
the Device or any other technology used and associated with such Device, will
not infringe the Intellectual Property or other proprietary rights of any third
party. Customer represents and warrants, to Customer’s knowledge, to SHL that,
as of the Effective Date, the use of the Customer Materials will not infringe
the Intellectual Property or other proprietary rights of any third party.

13.
USE OF NAME

Neither Party will use the name, logo, or trademarks of the other Party or its
Affiliates in any publicity, regulatory filing, advertising, or news release
without the prior written approval of an authorized representative of the other
Party.
14.
TERM AND TERMINATION

14.1
The Initial Term of this Agreement shall end upon the fifth (5th) anniversary of
the Effective Date (the “Initial Term”). This Agreement shall automatically
renew for successive two (2) year periods (each a “Renewal Term”, and ah such
Renewal Terms together with the Initial Term, collectively the “Term”), unless
either Party notifies the other Party in writing at least [***] prior to the
expiration of the then current Term that such Party does not wish to renew this
Agreement for an additional Renewal Term.

14.2
Termination for cause.





ACTIVE/96589863.3
28

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED


14.2.1
Either Party may terminate this Agreement for cause prior to the completion of
the Term. If a Party fails to perform any material obligation or otherwise
breaches any material provision of this Agreement, the non-breaching Party may
provide written notice thereof, specifying in detail the nature of the breach
and indicating its intent to terminate if such breach is not cured. A Party in
breach of this Agreement shall have [***] from receipt of such notice to remedy
such breach. If the breach is not cured within [***], the non-breaching Party
may elect to terminate this Agreement immediately by written notice to the
breaching Party.

14.2.2
Customer may terminate the Agreement at any time during the Term if (i) except
as provided under Article 23, SHL voluntarily delays the performance of the
Services for a continuous period of [***], or (ii) [***] which were not the
result of Customer’s failure to deliver Primary Packaging on-time, or (in)
Customer provides SHL with a copy of the notice received from the FDA informing
it of a refusal, cancellation or withdrawal of the regulatory authorization that
would have allowed Customer to commercialize the Product or the Drug Product in
the Territory.

14.2.3
Either Party may terminate this Agreement effective upon issuance of written
notice if, at any time, the other Party files a petition in bankruptcy, or
applies for or consents to the appointment of a receiver or trustee, or makes an
assignment for the benefit of creditors, or suffers or permits the entry of an
order adjudicating it to be bankrupt or insolvent.

14.3
Termination without cause. This Agreement can be terminated without cause by one
Party providing written notice to the other Party [***] prior to the expiration
of the Initial Term or die expiration of any subsequent Renewal Term, as
provided for in Section 14.1

14.4
Effect of termination or expiration.

14.4.1
Upon termination or expiration of, as applicable, this Agreement, SHL shall
immediately continue its use of Customer Materials and performance of the
Services as directed by Customer, except as otherwise required to complete
Services described herein.

14.4.2
If expiration or termination of this Agreement is due to a material breach as
described in Section 14.2.1, the terminating Party shall not have any obligation
to make any further payments to the other, except for any amount that would
remain due to the other Parry as of the date of termination or expiration of the
Agreement. In the event of expiration or any termination (other than a
termination due to a material breach by SHL) occurring prior to the completion
of the Services, Customer shall not be relieved of its obligation to; (i) accept
deliver of conforming Products manufactured or in the process of being
manufactured for Purchase Orders opened prior to the date of termination or
expiration, (ii) pay for all conforming Products manufactured or



ACTIVE/96589863.3
29

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED


in the process of being manufactured for open Purchase Orders prior to the date
of termination or expiration; and (iii) cover all costs related to work in
process and the raw materials to be specifically used in the performance of this
Agreement and that were purchased or stored by SHL in accordance with Customer’s
binding and non-binding forecast in accordance with Section 5.1.2 including, but
not limited to, any Safety Stock maintained pursuant to this Agreement and
Device sub-assembly work in process produced by SHL prior to the date of
termination or expiration of this Agreement.
14.4.3
If expiration or termination of this Agreement is not da e to a material breach
by either Party as described in Section 14.2 1, Customer shall have the option
to: (i) secure additional Product from SHL at the men applicable Price for
quantities up to [***] of the latest Rolling Forecast for delivery at a mutually
agreeable time; and (ii) purchase empty Device sub-assemblies required to
assemble Product at another manufacturing site for a minimum of [***] after SHL
Services at the Facilities have been completed [***].

14.4.4
Upon the expiration or termination of this Agreement and upon receipt by SHL, in
hill, of all fees and expenses due by Customer, each Party shall promptly and in
any event within [***], return to the other its Confidential Information and
tangible embodiments of its Intellectual Property and tangible copies thereof as
well as destroy all electronic copies thereof in that Party’s possession,
custody or control; provided, however, that each Party may retain a copy of such
information as necessary for archival purposes. Each Party shall, upon request,
provide to the other a written confirmation that ah the foregoing information or
materials have been either returned to the Party to whom they belong or have
been lost or destroyed such that no copy, electronic or otherwise, exists in the
confirming Party’s possession, custody or control.

14.4.5
Any licenses to Intellectual Property shah be deemed cancelled and revoked
without need of any further writing between the Parties. Such cancellation and
revocation shah not apply to Products already delivered, and the Devices
therein, or Devices purchased and provided under Section 14.4.3.

14.4.6
Termination or expiration of this Agreement shall not waive any other remedies
or continuing obligations as set forth herein or in the Quality Agreements,
including, but not limited to those regarding quality, Confidential Information
and Intellectual Property.

15.
INDEMNIFICATION AND LIABILITY

15.1
Customer shall defend and indemnify SHL and its Affiliates, and its officers,
agents, and employees, from and against all third party claims, losses, damages,
injuries, costs,



ACTIVE/96589863.3
30

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED


or expenses that may be sustained., suffered, or incurred by any of the
foregoing, including without limitation, expenses of litigation and reasonable
attorneys’ fees for: (i) any breach of Customer’s representations, warranties,
or obligations under this Agreement, or non-fulfillment of or failure to perform
any covenant or agreement made by Customer in this Agreement, which breach of
representations shall include, for the avoidance of doubt, the infringement of
any third party’s Intellectual Property by the use of Customer Materials by SHL,
as permitted hereunder; (ii) any personal injury, death or property damage
caused by the possession, use of Customer Materials or consumption by any person
of the Drug Product to the extend such injury, death or damage was not caused by
a defect or malfunction of the Device; (iii) any manufacturing defect in the
Drug Product or the Primary Packaging; (iv) the use of any Primary Packaging or
Drug Product supplied to SHL by Customer; and (v) any other intentional act,
negligent act or omission on the part of Customer or its respective employees or
agents, ill each case, to the extent any such losses are not the result of the
negligence or willful misconduct of SHL.
15.2
SHL shall defend and indemnify Customer and its Affiliates, and its officers,
agents, and employees, from and against all third party claims, losses, damages,
injuries, costs, or expenses that may be sustained, suffered, or incurred by any
of the foregoing, including without limitation, expenses of litigation and
reasonable attorneys’ fees for (i) any breach of SHL’s representations,
warranties, or obligations under this Agreement, or non-fulfillment of or
failure to perform any covenant or agreement made by SHL m this Agreement, which
breach of representations shall include, for the avoidance of doubt, the
infringement of any third party’s Intellectual Property by the manufacture, use,
sale, importation, assembly or distribution of the Device in the Territory by
Customer; (ii) any personal injury, death or property damage caused by the
possession, use or consumption by any person of the Device that is a result of
SHL’s actions or inactions, to the extent such personal injury, death or
property damage was not caused by the possession, or use of any of the Customer
Materials or consumption of the Drug Product; (iii) any personal injury, death
or property damage caused by the possession, use or consumption by any person of
the Device that is a result of SHL’s actions or inactions, to the extent such
personal injury, death or property damage was not caused by the possession, use
of any of the Customer Materials or consumption of the Drug Product; and (iv)
any other intentional act, negligent act or omission on the part of SHL or its
employees or agents including, without limitation, SHL’s failure to comply with
all applicable laws, rules and regulatory requirements within the Territory
concerning the Device, except if any such claim arises from a negligent act or
omission or the intentional misconduct of Customer.

15.3
In the event that any claim is asserted against any Party hereto, or any Party
hereto is made a Party defendant in any action or proceeding, and such claim,
action or proceeding involves a matter which is subject to a claim for
indemnification under this Article 15,



ACTIVE/96589863.3
31

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED


then such Party (an “Indemnified Party”) shah promptly give written notice to
the other Party (the “Indemnifying Party”) of such claim, action or proceeding,
and such Indemnifying Party shall have the right to join in the defense of said
claim, action or proceeding, at such Indemnifying Party’s own cost and expense,
and if the Indemnifying Party agrees in writing to be bound by and to promptly
pay the full amount of any final judgment from which no further appeal may be
taken and if the Indemnified Party is reasonably assured of the Indemnifying
Party’s ability to satisfy such agreement, then at the option of the
Indemnifying Party, such Indemnifying Party may take over the defense of such
claim, action or proceeding, except drat, in such case, the Indemnified Party
shall have the right to approve any attorney or counsel selected by the
Indemnifying Party (which approval shall not be unreasonably delayed or
withheld) and to join in the defense of said claim, action or proceeding at its
own cost and expense. In no event shall either Party institute, settle, or
otherwise resolve any claim or potential claim, action or proceeding relating to
the Product or intellectual Property of or licensed by SHL under the terms of
this Agreement without the prior written consent of the other Party.
15.4
In no event shall either Party be liable to the other Party under this Agreement
for: (i) any indirect, consequential, incidental, punitive, or special damages;
and (ii) lost profits, loss of use, loss of data, loss of revenue, or damages
resulting from value added to the Product.

15.5
In no event shall either Party’s total liability to the other Party arising
under this Agreement, including any indemnification paid by either Party
pursuant to Sections 15.1 and 15.2 of this Agreement exceed the total amount
received by SHL from Customer under this Agreement during any [***] period
beginning on the Effective Date, or the sum of [***], whichever is lesser.

16.
SURVIVAL

Termination of this Agreement by either Party or its expiration shall not affect
the rights and obligations of the Parties accrued prior to the date of the
termination or expiration. The rights and obligations of the following Articles
and Sections shall survive the expiration or termination of the Agreement: 1,
2.9, 3.4, 3.9, 7, 8.1, 10, 11, 12, 13, 14.4, 15, 16, 17, 18, 19, 20, 21, 22 and
25; except, SHL’s obligation to continue performing the activities in this
Agreement shall not survive.
17.
SEVERABILITY

If a court or other tribunal of competent jurisdiction should hold any term or
provision of this Agreement to be excessive, invalid, void, or unenforceable,
the offending term or provision shall be deleted, and if possible, replaced by a
term or provision which, so far as practicable achieves the legitimate aims of
the Parties. Any invalidity or unenforceability of any article or provision of
this Agreement shall not affect the remainder of the Agreement.




ACTIVE/96589863.3
32

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED


18.
RELATIONSHIP BETWEEN THE PARTIES

18.1
SHL and Customer, for all purposes related to this Agreement, shall be deemed
independent contractors. Nothing in this Agreement shall be deemed to create a
relationship of employment or agency or to constitute the Parties as partners or
joint ventures.

18.2
This Agreement shall not be deemed to confer any rights or remedies upon any
person not a Party hereto.

18.3
SHL and Customer shall bear the sole responsibility for all compensation and
benefits of their respective employees, subcontractors, and agents.

19.
NO WAIVER

The failure of either Party to require performance by the other Party of any of
that other Party’s obligations hereunder shall in no manner affect the right of
such Party to enforce the same at a later time. No waiver by any Party hereto of
any condition, or of the breach of any provision, term, representation or
warranty contained in this Agreement shall be deemed to be or construed as a
further or continuing waiver of any such condition or breach, or of any other
condition or of the breach of any other provision, term, representation, or
warranty hereof.
20.
NOTICES

Any notices given under this Agreement shall be in writing and shall be deemed
delivered when received. Any notice under this Agreement shall be sent by: (i)
first-class mail, postage prepaid; (ii) fax transmittal with confirming
transmission; (hi) by electronic delivery with confirming transmission and
receipt; (iv) courier; or (v) hand deliver)’; and addressed to the addresses
shown below (or any other address as the Parties may notify each other in
writing):


ACTIVE/96589863.3
33

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED


For SHL:
SHL Pharma, LLC
588 Jim Moran Boulevard
Deerfield Beach, FL 333442
Attention Peter Noolandi, Managing Director
Phone +1954-725-2010
Email: peter.noolandi@shl-group.com
with a copy to:
Scandanavian Health Limited
136 Guosheng 2nd Street
Taoyuan 33060
Taiwan, ROC
Attention: General Counsel
Phone: +886 3 217 0303
Fax: +866 3 217 4928
Email: legal.pharma@shl-group.com
For Customer:
Xeris Pharmaceuticals, Inc.
180 N. LaSelle Street, Suite 1800
Chicago, Illinois 60601
Attention: John Shannon
Email: JShannon@xerispharma.com
With a copy to:
Attention: Roger Keding
Email: Rkeding@xerispharma.com
And to: 
Shearman & Sterling LLP
111 Congress Avenue
Austin, TX 78701
Attn: Cassandra Cuellar, Esq.
Email: Cassandracuelar@shearman.com



21.
GOVERNING LAW

This Agreement shall be governed by and construed in accordance with the laws of
the state of New York without regard to choice of law provisions.
22.
DISPUTE RESOLUTION

If any dispute arises between the Parties hereto relating to this Agreement,
they agree to promptly enter into negotiations by and between executives with
full authority to settle such dispute within [***] following delivery of written
notice of such dispute. If the executives cannot resolve the dispute, then
either Party can resort and seek judicial remedy with venue of the dispute
vested in the state courts of New York City, New York. The Parties hereby
consent to the personal and exclusive Jurisdiction and venue of these courts.
23.
FORCE MAJEURE

No Party shall be liable for a failure or delay in performing any of its
obligations under this Agreement if, and only to the extent that, such failure
or delay results from causes beyond the reasonable control of the affected
Party, including but not limited to acts of God, earthquakes, floods, fires,
typhoons, tornados, disruptions of essential services and utilities, strikes,
epidemics, war, acts of terrorism, riots, sabotage, or other occurrence which is
beyond the control of the Party making the claim (a “Force Majeure Event”). The
Party claiming a Force Majeure Event must provide prompt written notice to the
other Party of the Force Majeure Event. Such non-performance will be excused for
[***] or longer if by written agreement between the Parties; the Party claiming
a Force Majeure Event shall exercise ah reasonable efforts to eliminate or


ACTIVE/96589863.3
34

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED


limit the effects of a Force Majeure Event and to resume performance of its
affected obligations as soon as practicable.
24.
ASSIGNMENT

24.1
No Party may assign this Agreement, in whole or in part, to any third party
without the consent of the other, which shall not be unreasonably withheld,
except that Customer may assign this Agreement in connection with the sale of
all or substantially all of its assets or Product assets. The Parties’
Affiliates shall not be considered third parties for the purposes of this
section. No assignment of this Agreement under this section may relieve the
assigning Party of its obligations under this Agreement.

24.2
The terms and conditions of this Agreement shall be binding upon, and shall
inure to the benefits of, the Parties hereto and their respective permitted
successors and assigns.

25.
REMEDIES

Except as otherwise expressly provided herein, the remedies accorded to die
Parties under this Agreement are cumulative and in addition to those provided by
law, in equity or elsewhere in this Agreement.
26.
COUNTERPARTS

This Agreement may be executed in one or more counterparts, each of which when
executed and delivered will be deemed an original and all of which together will
constitute one and the same agreement. A signed copy of this Agreement delivered
by facsimile, e-mail or other means of electronic transmission is deemed to have
the same legal effect as delivery of an original signed copy of this Agreement.
27.
ELECTRONIC SIGNATURE

The Parties agree that this Agreement may be electrically signed and that the
electronic signatures appearing on this Agreement are the same as handwritten
signatures for the purposes of validity, enforceability, and admissibility.
28.
ENTIRE AGREEMENT

This Agreement, the appendixes attached hereto, and the Quality Agreements
constitute the entire agreement between the Parties concerning the subject
matter contained in this Agreement and supersede all written or oral prior
agreements or understanding with respect thereto. No variation or modification
of any of the terms or appendixes of this Agreement or any waiver of the terms
or provisions hereof shall be valid unless in writing and signed by an
authorized representative of each Party




ACTIVE/96589863.3
35

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED


Signatures begin on the next page.
























ACTIVE/96589863.3
36

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED


IN WITNESS WHEREOE, the Parties intending to be legally bound have caused this
Agreement to be executed by their duly authorized officers or representatives.
XERIS PHARMACEUTICALS, INC.
By: /s/ Paul Edick    
Name: Paul Edick
Title: Chief Executive Officer
SHL PHARMA LLC
By: /s/ Peter Noolandi    
Name: Peter Noolandi
Title: Managing Director


ACTIVE/96589863.3
37

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED




APPENDIX A
Product Attributes
1.
Product Overview

[***].
2.
Device

The Device delivery system [***] form of sub-assemblies sourced by SIIL from.
Scandinavian Health, suitable for housing Customer’s Primary Packaging,
inclusive of all components, assembly steps and quality release steps, and as
developed under the Joint Development Agreement. Devices manufactured as part of
the Services shall meet Device and Product specifications according to the
Quality Agreements.
3.
Primary Packaging

[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***] 
[***]
[***]
[***]
[***]
[***]
 
[***]
[***]
 
[***]
[***]
 
[***]
[***]
 
[***]
[***]
 
[***]
[***]



4.
Secondary and Bulk Packaging



ACTIVE/96589863.3
38

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED


Product requires a Customer approved label to be placed on the assembled
Product. Labelled Product shall be placed in plastic trays, and trays shall be
placed into foil bag [***]. Shipment of the sealed trays/pouches shall be in
accordance with Product specifications according to the Quality Agreements.
5.
Customer Materials

Customer is responsible for the supply of the [***]. Primary Packaging will be
provided by Customer in sufficient quantities as needed for SHL to perform the
Services.
6.
SHL Materials

SHL is responsible for the supply of the Device sub-assemblies from Scandinavian
Health, assembly of the Products, Product labeling and bulk secondary packaging.
Product will be provided by SHL in sufficient quantities as needed for Customer
to test or perform final packaging of the Product.
7.
Minimum Batch / Purchase Order Quantity

Customer shall use good faith efforts to forecast and order quantities of
Product consistent with expected batch yields [***] from Primary Packaging
manufacturing. Expected Primary Packaging batch sizes [***], which Parties may
agree to adjust from time to time, The minimum Purchase Order quantity (“MOQ”)
for any single order shall be [***] with Purchase Orders less than the MOQ being
subject to a surcharge to be negotiated in good faith between the Parties.
8.
Capacity Commitment

Unless otherwise agreed to in writing by the Parties, monthly volumes for
Product and Device sub-assemblies shall not exceed [***] and annual volume for
Product and Device sub-assemblies shall not exceed [***]. The JSC shall review
Customer’s Long Term Forecast and the Capacity Commitment annually and Parties
agree to work together in good faith to adjust the Capacity Commitment to
support Customer’s Long Term Forecast.
9.
Safety Stock

SHL shall maintain a minimum [***] Safety Stock of Device subassemblies, device
labels, and Product bulk packaging, based upon the monthly average derived from
the [***] of the Customer’s latest Rolling Forecast at no charge to customer.
[***], SHL shall establish and maintain an additional Safety Stock of [***]
(approximately [***] sets) of Device sub-assemblies at the [***] to mitigate
supply risk and Customer shall pay SHL an annual separate fee of [***] to
warehouse such Safety Stock. The quantity and cost for maintaining such [***]
shall be reviewed annually and updated as required by the JSC. Upon termination
of this Agreement for any reason, Customer shall be obligated to purchase all of
the Safety Stock.


ACTIVE/96589863.3
39

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED


10.
Storage Conditions

[***].
11.
Prices

The Prices of the Products in United States dollars shall be as follows, on a
per-unit basis, based on each item of the Services, as shown below:
Finished Goods Batch Size
Annual Product Volume Tier
<500K
500K - 1M
>1M - 1.5M
>1.5M - 2M
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]



*Batch size results In an additional [***] lot setup/changeover fee.
**Batch size results in an additional [***] lot setup/changeover fee.
For the avoidance of doubt, the above Prices shall be adjusted as noted for the
following situations:
•
SHL shall be entitled to a [***] higher unit Price if Customer delivers a batch
quantity of Primary Packaging for a related Purchase Order that is more than
[***] as described herein, in accordance with Section 5.15.

•
SHL shall be entitled to a [***] higher unit Price if Customer [***] prior to
scheduled Purchase Order delivery, in accordance with Section 5.2.4.

•
Customer shall be entitled to a [***] on a Purchase Order, in accordance with
Section 6.6.

For the avoidance of doubt, the above prices shall include the following:
•
Manufacturing of the Device sub-assemblies;

•
Transportation of the Device sub-assemblies from the Facility in Taiwan to the
Facility at Deerfield Beach;

•
Assembly of the Primary Packaging and Device sub-assemblies into Products;

•
Applying a label, batch number and expiration date on die outside of the
assembled Product (including label and printing inspection/verification);

•
Packaging labeled Product into bulk foil pouches, labeling bulk pouches, packing
bulk pouches into corrugated shippers, and palletization;

•
Quality Control testing of Device sub-assembles and Product via generally
accepted statistical methods;

•
Certificate of conformance (which includes a certificate of analysis);

•
GMP-required retention samples of die Products;





ACTIVE/96589863.3
40

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED


•
Routine sampling, analysis and release as part of Device sub-assembly
manufacturing and Product assembly;

•
Routine maintenance and calibration of equipment and facilities.



12.
Joint Steering Committee

Customer Member / Title
SHL Member/Title
Roger Keding, VP Supply Chain
Peter Noolandi, Managing Director, SHL, Pharma
Peter Knauer, VP CMC & Quality
James Haynes, Dir Regulatory & Compliance
 
Abe Germansderfer, Sr Dir Process Development
Andrea Grief, Sr Dir, Quality Assurance
Todd Sunstrom, Sr Mgr Quality
Phil Estepa, Dir Device Development


Don Rogers, Sr Dir Program Management
Ron Mihalcean, Sr Dir Supply Operations
Parish Pansuria, Dir Operations


Steve Pieper, VP Finance
Taras Seniuch, Dir Business Development









ACTIVE/96589863.3
41